Citation Nr: 1646721	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  10-34 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for neurological impairment of right lower extremity, in excess of 10 percent.

2.  Entitlement to an increased disability rating for neurological impairment of left lower extremity, in excess of 10 percent.

3.  Entitlement to service connection for a right shoulder disorder, to include as secondary to a lumbar spine disability.

4.  Entitlement to service connection for a left shoulder disorder, to include as secondary to a lumbar spine disability. 

5.  Entitlement to assignment of special monthly compensation (SMC) for loss of use of the upper extremities.

6.  Entitlement to service connection for SMC for loss of use of the lower extremities.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from February 1961 to May 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2016 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originated from rating decisions of the RO in St. Petersburg, Florida dated in April 2009, February 2010, January 2011, and March 2013.

In a decision dated in July 2014, the Board granted reopening of claims of entitlement to service connection for a cervical spine disorder, and disorders of the bilateral knees and shoulders, and granted an increased disability rating for a thoracolumbar spine disability.  The Board denied service connection claims on the merits for the cervical spine, bilateral knees, and bilateral shoulders, and denied increased rating claims for neurological impairment of the lower extremities, as well as special monthly compensation based on loss of use of the bilateral upper and lower extremities.  

The Veteran appealed the Board's decision to the Veterans Court.  In a memorandum decision dated in June 2016, the Veterans Court vacated the Board's decision in part, and remanded the issues of entitlement to service connection for disorders of the right and left shoulder, increased ratings for neurological impairment of the right and left lower extremity, and the special monthly compensation claims, to the Board for additional development.  The Veterans Court affirmed the Board's decision with respect to the issues of entitlement to service connection for the cervical spine and right and left knee, and the denial of higher rating for the thoracolumbar spine.  

In July 2014, the Board also remanded the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU), for additional evidentiary development.  The RO subsequently granted service connection for an acquired psychiatric disorder which resolved the appeal as to that issue.  In November 2016, the Veteran filed a Notice of Disagreement with the initial rating assigned for the psychiatric disability.  As the RO has acknowledged receipt of the Notice of Disagreement and has begun development of the appeal, no additional Board action is necessary to comply with Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its June 2016 decision, the Veterans Court cited errors with respect to the claims of entitlement to increased ratings for neurological impairment of the lower extremities and the claims of entitlement to service connection for disorders of the shoulders.  These errors involved the adequacy of medical examinations and opinions relied upon by the Board in its July 2014 decision.

While the Veteran has presented multiple arguments regarding causation of his shoulder disorders, the findings of the Veterans Court centered on his assertion that his shoulder disorders resulted from his service-connected thoracolumbar spine disability.  As the Veteran described in September 2009: "I believe I wore them out trying to save my back throughout my life" (VBMS record 09/21/2009).  The Veterans Court found error in an October 2012 VA medical opinion relied upon by the Board, which it described as an "issue on the face of the medical report."  The Veterans Court noted that the examiner diagnosed bilateral rotator cuff damage and stated that rotator cuff tears often occur secondary to poor biomechanics, yet, in opining that the Veteran's rotator cuff problems were not aggravated by his back disability, the examiner did not explain why his back disability was not considered a biomechanical issue, or, if it was, why his back disability did not aggravate his rotator cuff problem.  The Veterans Court held that the Board should have sought clarification from the examiner or explained why such clarification was not needed.  

While the Board notes that the Veteran's private diagnostic consultant, P. Yocom, D.C., has indicated in October 2014 and July 2015 that the Veteran "withdraws his claim for right [and left] shoulder pain and dysfunction at this time," these statements are not directly from the Veteran and he has continued to pursue his appeal of these issues with the Veterans Court.  

The Board is bound by the findings of the Veterans Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Veterans Court's prior action with respect to the same claim).  Accordingly, the Board finds that the October 2012 VA medical opinion is inadequate to the extent described by the Veterans Court.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2016). 

In light of the inadequate explanation or rationale provided by the October 2012 VA examiner with respect to aggravation of bilateral shoulder disorders by the service-connected thoracolumbar spine disorder, the Board finds that an addendum opinion is necessary to clarify the etiology of the Veteran's bilateral shoulder disorders.  

Regarding the claims for increased ratings for bilateral lower extremity neurological impairments, the Veterans Court noted that the Veteran complained of symptom worsening in October 2013; however, the Board relied on medical examination reports from March 2009 and October 2012.  The Veterans Court held that the Board's failure to seek a new examination or explain why one was not needed frustrates judicial review.

Reports of symptom worsening would appear to be supported by evidence after the Board decision, including an April 6, 2016, report by J. Flaherty, M.D., which indicates: "he is having increased pain in the right leg," and an April 16, 2016, report that the Veteran needs a walker and is falling (VBMS record 08/17/2016). 

VA's duty to assist the veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2016).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer, 10 Vet. App. at 403.

In light of the passage of time since the most recent October 2012 examination and the competent evidence of worsening of neurological symptoms, the Board finds that a new examination is necessary to establish the current manifestations and severity of the service-connected lower extremity neurological disabilities.  

The matters of entitlement to SMC based on loss of use of the upper and lower extremities and entitlement to TDIU are inextricably intertwined with the lower extremity rating claims and the upper extremity service connection claims, and the proposed development will encompass those matters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified.  Specifically request complete records from Dr. P. Yocom who has submitted medical evidence on the Veteran's behalf.  

2.  Obtain a supplemental opinion from the examiner who conducted the October 2012 shoulder examination.  If the examiner is not available, obtain an opinion from another medical professional.  If the individual designated to provide the opinion determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  

The claims folder must be made available to and reviewed by the individual designated to provide the opinion.

The opinion should address whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the right and/or left shoulder disorders are causally or etiologically related to the Veteran's service-connected thoracolumbar spine disability.  If not causally or etiologically related, the opinion should also address whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the right and/or left shoulder disorders were permanently worsened beyond natural progress by the service-connected thoracolumbar spine disability.  

The opinion/rationale should address the specific question raised by the Veterans Court, i.e., if, as stated in the 2012 opinion, rotator cuff tears often occur secondary to poor biomechanics, why the Veteran's back disability would not constitute a biomechanical issue, or, if it is, why his back disability did not aggravate his rotator cuff problem.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If either examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Schedule an appropriate VA examination to determine the current manifestations and severity of bilateral lower extremity neurological impairment associated with the thoracolumbar spine disability.  The examiner should report all current findings pertinent to the rating schedule for disabilities of the peripheral nerves.  The examiner should specifically address whether the Veteran's combined service-connected lower extremity disabilities have resulted in loss of use of the lower extremities, i.e., no effective function remains other than that which would be equally well served by an amputation stump at the site of election with use of a suitable prosthetic appliance.  

The relevant documents in the claims file should be made available to the VA examiner.

4.  Readjudicate all of the remanded claims, including TDIU and SMC, and take any additional development deemed necessary. If service connection is granted for a disorder of the upper extremities, consider whether it in necessary to obtain a medical opinion specifically addressing whether the service-connected disability or disabilities result in loss of use of the upper extremities, i.e., no effective function remains other than that which would be equally well served by an amputation stump at the site of election with use of a suitable prosthetic appliance.  

If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is advised to appear and participate in any scheduled VA examinations, as failure to do so may result in denial of his rating claims.  See 38 C.F.R. § 3.655 (2016).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


